DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 7/20/2020. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 14, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al. (Feng, US 2021/0192142).
	As per claim 1, Feng teaches a computer implemented method, comprising: 
receiving data from one or more input sources in an entity and relationship capture service of a situational awareness engine (Fig. 4, paragraph [0128, 0081-0084, 0098], as his situational awareness engine, including multimode content as his input, and his knowledge graph of entities and relationships extracted from the source data, including images, text, and other various source formats which are disclosed as “non-limiting”, see paragraph [0094]); 
extracting entities and relationships between the entities in two or more extraction services, the two or more extraction services including at least two of a table-to-graph service, an event-to-graph service, a sensor-to-graph service, a text-to-graph service, and an image-to-graph service (ibid-all sources have the corresponding information incorporated into a source-to-graph service, wherein the source information is converted into a knowledge graph comprising nodes and edges); 
generating a semantic model based on fusion and labeling of extracted data provided by the at least two extraction services (ibid-see also paragraph [0101-114]-his knowledge graph comprising nodes and edges of labeled data based on training, and corresponding multimodal fusion of the extracted data, thereby generating a semantic model, see his output semantic representation result); 
receiving a search query (ibid, paragraphs [0083, 0112, 0121-0124]-his search request); and 
responding to the search query based on the generated semantic model (ibid-his search result based on the generated semantic model).
As per claims 2 and 15, Feng teaches the computer implemented method of claim 1, wherein the semantic model is a knowledge graph with nodes representing entities and edges representing relationships between the entities (ibid-see claim 1, knowledge graph, nodes and edges discussion).
As per claim 3, Feng teaches the computer implemented method of claim 1, wherein the data comprises two or more disparate data types (ibid-see claim 1, multimodal discussion, i.e. text, image, audio, etc. data types).
As per claims 7 and 18, Feng teaches the computer implemented method of claim 1, further comprising reconciling entities across the one or more input sources (paragraph [0157]-his same entity across multiple modalities, joint-understanding and fusion thereof, as the reconciliation).
As per claims 8 and 19, Feng teaches the computer implemented method of claim 7, further comprising merging, with a fusion service of the situational awareness engine, two entities extracted from two of the one or more input sources upon determining that the two entities are the same (ibid-see claim 1, fusion, situational awareness and entities discussion, paragraph [0157]-his same entity across multiple modalities, joint-understanding and fusion thereof).
As per claim 9, Feng teaches the computer implemented method of claim 7, further comprising determining a relationship between two related entities from two of the one or more input sources (ibid, see also paragraphs [00148-0157]-see his entity, subordinate, part-of, and related-to-relationships, for entities from his multiple modes of input, his associated entities and corresponding relationships).
As per claim 14, claim 14 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the non-transitory computer readable storage medium is deemed to embody the method, such that Feng teaches a computer a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of improving computing efficiency of a computing device for problem solving and reasoning (ibid-Feng, paragraph [0059]), the method comprising: receiving data from one or more input sources into a situational awareness engine (ibid-see claim 1, corresponding and similar limitation); capturing the data in an entity and relationship capture service (ibid); providing the data to one or more extraction services, the situational awareness engine including at least two extraction services selected from the group consisting of a table-to-graph service, an event-to-graph service, a sensor-to-graph service, a text-to-graph service and an image-to-graph service (ibid); and generating a semantic model based on fusion and labeling of extracted data provided by the at least two extraction services (ibid).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 1 above, and further in view of Rathod (US 2022/0179665).
As per claim 4, Feng teaches the computer implemented method of claim 1, but lacks teaching that which Rathod teaches further comprising receiving domain input on entities and relationships from a user via a user interface of a user computing device (paragraph [0952, 0936-0953]-his user input for categories/domains with respect to the entities and corresponding relationships, in generation of edited, corrected our user generated knowledge graph ontology, Figs. 83-87D).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Feng and Rathod to combine the prior art element of a knowledge graph as taught by Feng with a user input and editable knowledge graph as taught by Rathod as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a user to customize and input domains for entities and relationships, thus generating an ontology for further task related processes (ibid, Rathod).
As per claims 5 and 16, Feng teaches the computer implemented method of claim 1, but lack that which Rathod teaches further comprising providing a portion of the extracted data to a user via a user interface of a user computing device for editing (paragraph [0952, 0936-0953]-his user input for categories/domains with respect to the entities and corresponding relationships, in generation of edited, corrected our user generated knowledge graph ontology, Figs. 83-87D, wherein the extracted data is presented on the user interface device for the editing).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Feng and Rathod to combine the prior art element of a knowledge graph as taught by Feng with a user input and editable knowledge graph as taught by Rathod as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a user to customize and input domains for entities and relationships, thus generating an ontology for further task related processes (ibid, Rathod). 
As per claim 11, claim 11 sets forth limitations similar to claims 1 and 5 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Feng teaches a system a computerized situational awareness system comprising (paragraph [0084]-his system): a situational awareness engine having two or more extraction services, where the two or more extraction services include at least two of a table-to-graph service, an event-to-graph service, a sensor-to-graph service, a text-to-graph service and an image-to-graph service (ibid-see claim 1, corresponding and similar limitation); a user interface permitting a user to review data extracted by the two or more extraction services (ibid-see claim 5, corresponding and similar limitation, Rathod-his user interface for editing extracted data); an entity and relationship capture engine of the situational awareness engine receiving data from one or more input sources (ibid-see claim 1, corresponding and similar limitation); and a semantic model generated by the situational awareness engine based on fusion and labeling of data extracted by the two or more extraction services (ibid).
As per claim 12, Feng with Rathod make obvious the computerized situational awareness system of claim 11, wherein the semantic model is a knowledge graph with nodes representing entities and edges representing relationships between the entities (ibid-see claim 2, corresponding and similar limitation). 
As per claim 13, Feng with Rathod make obvious the computerized situational awareness system of claim 11, wherein the one or more input sources provides two or more disparate data types (ibid-see claim 3, corresponding and similar limitation).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Rathod, as applied to claim 5 above, and further in view of Seth et al. (US 2014/0115010).
	As per claims 6 and 17, Feng with Rathod make obvious the computer implemented method of claim 5, but lack teaching that which Seth teaches further comprising providing a labeling service for automatically reviewing the extracted data to identify disconnected components of data and providing details of the disconnected component to the user (paragraph [0097-0100]-his identified disconnected entity nodes, and corresponding label generator, and data defining the disconnected entities). 
	Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Feng and Rathod and Seth to combine the prior art element of a knowledge graph as taught by Feng with a user input and editable knowledge graph as taught by Rathod with the identifying disconnected components as taught by Seth as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a user to customize and input domains for entities and relationships, thus generating an ontology for further task related processes, wherein an administrator is able to process the identified disconnections to simplify a resultant graph (ibid, Rathod, Seth). 
7.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 1 above, and further in view of Costabello et al. (Costabello, US 2019/0287006).
	As per claims 10 and 20, Feng teaches the computer implemented method of claim 1, but lacks further teaching that which Costabello teaches wherein the search query of the semantic model is for problem diagnosis upon the situation awareness engine detecting a problem (paragraph [0056, 0057]).
	Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Feng and Costabello to combine the prior art element of a knowledge graph as taught by Feng with a diagnostics and problem detection using a knowledge graph as taught by Costabello as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a user to provide monitoring, diagnostics and analytics for a number of applications using knowledge generated from multiple sources, (ibid, Costabello, see also paragraph [0065, 0056-0065]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
10/7/2022